Citation Nr: 1419876	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-40 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service connected sinusitis.

2.  Entitlement to service connection for a sleep disorder (claimed as insomnia), as a condition separate from service-connected depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1986 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania that established service connection for sinusitis and granted an evaluation of 0 percent effective July 1, 2008 and established service connection for a depressive disorder not otherwise specified, which it stated was in response to a claim for insomnia, with an evaluation of 10 percent effective July 1, 2008.

A review of the Veteran's electronics claims file (Virtual VA) revealed a copy of a March 2014 appellate brief from the Veteran's representative.

After a review of the Veteran's contentions in light of the evidentiary record, the Board has rephrased the issue in regard to a sleep disorder listed on the title page to better reflect the nature of the service-connected disability and the potential applicability of various diagnostic codes.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record and will not be addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain new VA examinations.

In regard to the Veteran's service connected sinusitis, the Veteran last underwent VA examination in April 2009, at which time his physical examination demonstrated complaints of off and on season pressure and congestion to the forehead and nose associated with allergies.  It was noted that the Veteran had been treated off and on with antibiotics with relief over the past fifteen years.  The Veteran further complained of getting the same symptoms approximately two to three times per year and requiring antibiotics every three to four years.  The yearly symptoms of which the Veteran complained included a stuffy nose, ear problems, and congestion.  The examiner noted the presence of slight frontal maxillary sinus pressure, tenderness to the right temple, and slightly obstructed turbinates.  The Veteran was diagnosed with unrelated allergic rhinitis and sinusitis.

In a statement from the Veteran's representative in March 2014, it was indicated that the Veteran's condition had continued to worsen since the 2009 examination.  In light of the apparent increased severity of symptoms as well as the fact that the last examination is over five years old, the Board finds that contemporaneous VA examination is necessary.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

In regard to the Veteran's claim of service connection for a sleep disorder separate from his service-connected depressive disorder not otherwise specified, it is noted that the Veteran contends that his disorder is more related to an inability to sleep due to pain from his various musculoskeletal service-connected conditions.  Furthermore, the Veteran alleges that he believes his depression stems from the sleep disorder and not the inverse.

The Veteran's service treatment records show that he was diagnosed with insomnia in September 2007.  In November 2007, it was found that the Veteran's history and physical examination did not support a finding of a primary sleep disorder or a medical condition contributing to insomnia, but rather a possible symptom of mild depression.  The Veteran's retirement physical examination revealed a statement from the Veteran to the effect that he could not get a good night's sleep due to generalized musculoskeletal pain.  

The Veteran was provided a VA general examination in April 2009, at which he reported experiencing violent dreams that occur three to five times per week.  The Veteran reported no problems falling asleep or waking up, but noted that he wakes up in the night due to body pains.  The Veteran was diagnosed with sleeping disorders: nightmares and altered sleep disturbance secondary to joint arthralgias.

The Veteran was provided a VA psychiatric examination in May 2009, at which the Veteran reported having sleep problems for several years.  He stated that he only slept between two to four and a half hours before waking up.  In addition to being a light sleeper, the Veteran complained of violent dreams.  Based upon other psychiatric symptoms, which included insomnia, the Veteran was diagnosed with depressive disorder not otherwise specified.

While the Veteran was granted service connection for a depressive disorder not otherwise specified, including complaints of insomnia as a symptom thereof, there has been no discussion as to whether the Veteran currently has a sleep disorder, unrelated to the depression that may also be secondarily related to his service-connected musculoskeletal conditions.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case the Board finds that the May 2009 VA psychiatric examination did not address the issue of whether the Veteran has a sleep disorder other than related to a mental disorder, as the examiner did not discuss the symptoms of such in the context of any other diseases or disabilities, to include sleep disturbance secondary to joint arthralgia.  Additionally, the April 2009 VA general examination is inadequate as it appeared to lump the physical aspects and the psychiatric aspects of the Veteran's sleep disorder together.  There was no discussion of differentiation as to which specific sleep disorder symptoms were attributable to a psychiatric disability and which were attributed to a physical one, such as secondary to joint arthralgias.   As such, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Such opinion must identify all currently diagnosed sleep disorders and, to the extent possible, distinguish symptoms attributable to any disorder other than the insomnia that is part of the Veteran's depressive disorder not otherwise specified.  The Veteran's lay statements as well as the findings of his retirement physical examination and April 2009 VA examination should be discussed.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his sinusitis and sleep disorder.  After the Veteran has signed the appropriate releases, the records that are properly identified, and not already on file, should be obtained and associated with the claims folder. All attempts to procure these records should be documented in the claims file.  If the Agency of Original Jurisdiction (AOJ) cannot obtain the records properly identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by an ear, nose, and throat specialist to provide a current assessment of the severity of the Veteran's sinusitis.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed.
		
3. The Veteran should also be scheduled for a VA examination by a qualified physician to provide an opinion relating to the etiology and current assessment of the severity of any diagnosed sleep disorder that is separate from the Veteran's service-connected depressive disorder not otherwise specified.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed.

The examiner should clearly identify all clinical diagnoses relating to the Veteran's claims of sleep impairment.  Then, the examiner is asked to provide an opinion addressing the following question:  is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder, apart from symptoms of service-connected depressive disorder not otherwise specified, that the Veteran now has, had its onset in service or is otherwise related to any injury or event during the Veteran's period of service, to include any secondary relationship to any service-connected musculoskeletal disabilities?  In making the assessments in the case, the examiner should take into account the Veteran's testimony to the effect that he experienced symptoms of sleep disturbance related to pain from musculoskeletal conditions as well as the complaints of such noted during the Veteran's service retirement physical examination and April 2009 VA examination.  Please provide the rationale for the opinions expressed.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



